Citation Nr: 0731262	
Decision Date: 10/04/07    Archive Date: 10/16/07

DOCKET NO.  04-03 290	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, 
Iowa


THE ISSUES

1.  Entitlement to service connection for lung cancer.

2.  Whether new and material evidence has been received to 
reopen a claim of service connection for testicular cancer.

3.  Entitlement to service connection for tongue cancer.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESSES AT HEARING ON APPEAL

Appellant, his spouse and his daughter-in-law


ATTORNEY FOR THE BOARD

Steven D. Reiss, Counsel


INTRODUCTION

The veteran served on active duty from November 1966 to 
October 1968, including service in the Republic of Vietnam 
from April to October 1968.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from June 2002 and January 2007 rating 
decisions of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Des Moines, Iowa.  In the June 2002 rating 
decision, the RO denied the veteran's application to reopen 
claims of service connection for lung and testicular cancer.  
In January 2007, the RO denied his claim seeking service 
connection for tongue cancer.

The veteran, his spouse and his daughter-in-law testified in 
May 2007 at a hearing held before the undersigned Acting 
Veterans Law Judge.

In an unappealed May 1998 rating decision, the RO denied 
service connection for lung cancer on the basis that the 
veteran did not manifest the disease within the thirty-year 
period during which presumptive service connection was 
available.  At that time, regulations provided that the 
presumptive period for respiratory cancers was thirty years 
from the last date the veteran was presumed exposed to 
herbicides during his active military service.  The 30-year 
requirement has since been repealed.  Where there is an 
intervening liberalizing law or VA issue that may affect the 
disposition of a claim, VA is required to conduct a de novo 
review of the previously denied claim.  See Pelegrini v. 
Principi, 18 Vet. App. 112, 125-26 (2004); Spencer v. Brown, 
4 Vet. App. 283, 288-89 (1993), aff'd, 17 F.3d 368 (Fed. Cir. 
1994).  Thus, since this claim is based on a substantive 
right created by a statutory or regulatory provision that did 
not exist at the time of the prior final denial the 
adjudication of this claim is not a "reopening" of the 
first.  As such, the Board has identified the veteran's lung 
cancer claim as indicated on the title page.


FINDINGS OF FACT

1.  In a May 1998 rating decision, the RO denied service 
connection for testicular cancer; in May 1998, the RO advised 
the veteran of the decision and of his appellate rights, but 
he did not appeal the determination and the decision became 
final.

2.  The evidence received since the May 1998 rating decision 
is not duplicative or cumulative of evidence previously of 
record, and raises a reasonable possibility of substantiating 
the testicular cancer claim.

3.  The evidence shows that the veteran served in the 
Republic of Vietnam during the Vietnam era and has been 
diagnosed as having squamous cell non-small cell lung cancer.

4.  The medical evidence shows that the veteran's squamous 
cell non-small cell lung cancer is compensably disabling.

5.  There competent medical evidence shows that the veteran 
does not have testicular cancer.

6.  Tongue cancer was not present in service and was first 
manifested many years after service and is not related to 
disease or injury in service, including his exposure to 
herbicides, such as Agent Orange.  


CONCLUSIONS OF LAW

1.  The RO's May 1998 rating decision that denied service 
connection for testicular cancer is final.  38 U.S.C.A. 
§ 7105 (West 1991); 38 C.F.R. 38 U.S.C.A. §§ 3.104(a), 
3.160(d), 20.302, 20.1103 (1998).

2.  Evidence received since the May 1998 rating decision is 
new and material; the claim of service connection for 
testicular cancer is reopened.  38 U.S.C.A. § 5108 (West 
2002); 38 C.F.R. §§ 3.156(a) (2006).

3.  The criteria for establishing service connection for 
squamous cell non-small cell lung cancer have been met.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5107 (West 2002); 
38 C.F.R. §§ 3.303, 3.307(2)(6)(ii), 3.309(e) (2007).

4.  Testicular cancer was not incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.303, 3.307(2)(6)(ii), 3.309(e) 
(2007).

5.  Tongue cancer was not incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.303, 3.307(2)(6)(ii), 3.309(e) 
(2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duties to Notify and Assist

In this decision, the Board grants service connection for 
squamous cell non-small cell lung cancer, which represents a 
complete grant of his claim seeking service connection for 
lung cancer.  The Board also reopens his testicular cancer 
claim.  As such, no discussion of VA's duties to notify to or 
assist with respect to lung cancer claim or his application 
to reopen a claim of service connection for testicular cancer 
is necessary.  

As to the merits of the veteran's testicular and tongue 
cancer claims, the Board notes that upon receipt of a 
complete or substantially complete application for benefits, 
VA is required to notify the claimant of any information, and 
any medical or lay evidence, that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2006).  The notice must inform the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; (3) that the claimant is expected to 
provide; and (4) must ask the claimant to provide any 
evidence in his possession that pertains to the claim in 
accordance with 38 C.F.R. § 3.159(b)(1).  See Sanders v. 
Nicholson, 487 F.3d. 881 (Fed. Cir. 2007).  The notice should 
be provided to a claimant before the initial RO decision.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

In February 2005 and November 2006 letters, the RO notified 
the veteran of the elements necessary to establish claims of 
service connection for testicular and tongue cancer, 
respectively.  The letters notified him of the first element, 
i.e., that the evidence needed to show that the disability 
was related to service.  The letter also satisfied the second 
and third elements because it advised him of the evidence he 
was responsible for submitting and identified the evidence 
that VA would obtain.  As to the fourth element, the letters 
advised the veteran to submit to VA any pertinent evidence in 
his possession.  

Notice requirements also apply to all five elements of a 
service connection claim:  veteran status, existence of a 
disability, a connection between the veteran's service and 
the disability, degree of disability, and effective date of 
the disability.  Dingess v. Nicholson, 19 Vet. App. 473 
(2006).  Although VA has not notified the veteran of these 
criteria, because the preponderance of the evidence is 
against the claims of service connection for testicular and 
tongue cancer, any issue relating to evaluations of the 
degree of disability or appropriate effective dates is moot.  

In addition, given his contentions, the veteran has 
demonstrated his affirmative understanding, i.e., he had 
actual knowledge of what was necessary to substantiate the 
claims.  Thus, the purpose of the notice, to ensure that he 
had the opportunity to participate meaningfully in the 
adjudication process, was not frustrated because he had 
actual knowledge of what was necessary to substantiate his 
claims prior to the Board's consideration of this matter, 
ensuring the essential fairness of the adjudication.  See 
Sanders; Simmons v. Nicholson, 487 F.3d 892 (Fed. Cir. 2007) 
(holding that actual knowledge by the claimant cures defect 
in notice).  

The Board further finds that a reasonable person could be 
expected to understand from the notice what was needed to 
substantiate the claim and thus the essential fairness of the 
adjudication was not frustrated.  Thus, even assuming a 
notice error, the Board concludes the error was harmless.  
See Medrano v. Nicholson, 21 Vet. App. 165, 170 (2007); 
Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006).

As to VA's duty to assist, the Board notes that VA has 
associated with the claims folder the veteran's service 
medical records and all pertinent private and VA post-service 
records, including records from the Social Security 
Administration.  In addition, in December 2002 VA solicited a 
medical opinion to determine whether the veteran's testicular 
cancer was related to service, to include his exposure to 
Agent Orange.  

The Board acknowledges, however, that to date, VA has neither 
afforded the veteran an examination nor solicited a medical 
opinion as to the onset and/or etiology of his tongue cancer.  
Under 38 U.S.C.A. § 5103A(d)(2), VA must provide a medical 
examination and/or obtain a medical opinion when there is:  
(1) competent evidence that the veteran has a current 
disability (or persistent or recurrent symptoms of a 
disability); (2) evidence establishing that he suffered an 
event, injury or disease in service or has a disease or 
symptoms of a disease within a specified presumptive period; 
(3) an indication the current disability or symptoms may be 
associated with service; and (4) there is not sufficient 
medical evidence to make a decision.  McLendon v. Nicholson, 
20 Vet. App. 79 (2006).  

The evidence shows that the veteran's tongue cancer was 
initially diagnosed in 2004, more than 35 years after his 
discharge from active duty.  Further, tongue cancer is not 
the type of condition that is capable of lay observation.  As 
such, there is no reasonable possibility that a VA 
examination would result in findings favorable to the 
veteran.  Thus, VA is not required to afford him a medical 
examination and/or obtain a medical opinion as to the 
etiology or onset this disease.  As such, the Board finds 
that no additional assistance is required to fulfill VA's 
duty to assist.  Smith v. Gober, 14 Vet. App. 227 (2000), 
aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 
15 Vet. App. 143 (2001).  

Application to reopen the claim of service connection for 
testicular cancer

In a May 1998 rating decision, the RO denied service 
connection for testicular cancer on the basis that the 
veteran the condition did not manifest in service or within a 
year of his discharge, was not shown to be related to Agent 
Orange, and that there was no otherwise evidence linking it 
to service.  

The evidence of record at the time of the determination 
consisted of the service medical records, voluminous post-
service private and VA records and reports, and statements of 
or on behalf of the veteran.  The private medical evidence 
showed that the veteran was initially diagnosed as having 
testicular cancer in 1973 that had metastasized to his lungs 
and back, that he was successfully treated, and that he had 
not had a recurrence.  

The Board acknowledges that also of record was an October 
1997 VA genitourinary examination report in which the 
physician opined that the veteran's testicular cancer was 
related to his in-service herbicide exposure, as well as a 
February 1998 addendum to that report in which the physician 
reaffirmed this impression.  In the May 1998 rating decision, 
however, the RO did not discuss this positive evidence.

Because the veteran did not submit a Notice of Disagreement 
with the RO's May 1998 rating decision, that determination 
became final based on the evidence then of record.  
38 U.S.C.A. § 7105 (West 1991); 38 C.F.R. 38 U.S.C.A. 
§§ 3.104(a), 3.160(d), 20.302, 20.1103 (1998).  However, if 
new and material evidence is presented or secured with 
respect to a claim that has been disallowed the Secretary 
shall reopen the claim and review the former disposition of 
the claim.  38 U.S.C.A. § 5108; Manio v. Derwinski, 1 Vet. 
App. 140, 145 (1991).  

Under 38 C.F.R. § 3.156(a), evidence is considered "new" if 
it was not previously submitted to agency decisionmakers.  
"Material" evidence is evidence which, by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  New 
and material evidence can be neither cumulative nor redundant 
of the evidence of record at the time of the last prior final 
denial of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  For the 
purpose of determining whether a case should be reopened, the 
credibility of the evidence added to the record is to be 
presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

Evidence associated with the claims folder since the May 1998 
rating decision includes private and VA medical records and 
reports; transcripts of the testimony of the veteran, his 
spouse and his daughter-in-law at October 2002 and May 2007 
hearings; and statements and written argument submitted by or 
on behalf of the veteran.  

Of particular note is a March 2006 statement submitted by Dr. 
William J. Dall, who has treated the veteran since the 1970s.  
Dr. Dall opined that there might be a relationship between 
the veteran's testicular cancer and his in-service exposure 
to Agent Orange.  For the purpose of reopening, the Board 
must accept Dr. Dall's impression, see Justus, especially in 
light of the opinion offered by the VA physician who drafted 
the October 1997 VA examination report and February 1998 
addendum to that report.  See Paller v. Principi, 3 Vet. App. 
535, 538 (1992).  As such, given the basis of the RO's May 
1998 rating decision, the evidence raises a reasonable 
possibility of substantiating the claim and is thus "new and 
material" under the provisions of 38 C.F.R. § 3.156(a).  
Thus, the claim is reopened.  

Merits of the veteran's lung, testicular and tongue cancer 
claims

The veteran asserts that presumptive service connection is 
warranted for lung, testicular and tongue cancer because he 
served in Vietnam and is thus presumed exposed to herbicides.  
The veteran also cites a March 2006 statement in which Dr. 
Dall opined the veteran's lung, testicular and tongue cancers 
might be related to his in-service exposure to Agent Orange.

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty, or for aggravation of a pre-existing injury 
suffered or disease contracted in line of duty.  38 U.S.C.A. 
§ 1110; 38 C.F.R. § 3.303.  The law also provides that 
service connection may be granted for any disease diagnosed 
after discharge when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

If the disorder is a chronic disease, service connection may 
be granted if it becomes manifest to a degree of 10 percent 
within the presumptive period; the presumptive period for 
cancers is one year.  38 U.S.C.A. §§ 1101, 1112, 1113; 
38 C.F.R. §§ 3.307, 3.309.  

In addition, a veteran who, during active military, naval, or 
air service, served in the Republic of Vietnam during the 
Vietnam era is presumed to have been exposed to herbicides 
during that service.  38 U.S.C.A. § 1116; 38 C.F.R. § 3.307.  
If a veteran was exposed to an herbicide agent during active 
military, naval, or air service, presumptive service 
connection for numerous diseases, including respiratory 
cancers (cancer of the lung, bronchus, larynx or trachea), 
will be established even though there is no record of such 
disease during service, provided that the disease is are 
manifest to a degree of 10 percent or more at any time after 
service.  38 C.F.R. §§ 3.307(a)(6)(ii), 3.309(e).

The availability of presumptive service connection for a 
disability based on exposure to herbicides does not preclude 
a veteran from establishing service connection with proof of 
direct causation.  Stefl v. Nicholson, 21 Vet. App. 120 
(2007); see also Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 
1994).

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

A.  Lung cancer

The veteran served in Vietnam and is presumed exposed to 
herbicides.  Further, the medical evidence reveals that in 
August 2006 he was diagnosed as having squamous cell 
carcinoma of the lung, a disease for which presumptive 
service connection based on herbicide exposure is available.  
In light of the above, the inquiry shifts to whether the 
veteran's lung cancer is manifest to a compensable degree.  
38 C.F.R. § 3.307(a)(6)(ii).  The medical evidence shows that 
the veteran is undergoing chemotherapy to treat his lung 
cancer.  Under the criteria contained in Diagnostic Code 
6819, a malignant neoplasm in any part of the respiratory 
system warrants a 100 percent evaluation, i.e, the disability 
was present to a compensable degree within the presumptive 
period.  As such, service connection is warranted.

B.  Testicular and tongue cancers

Service medical records are negative for testicular and 
tongue cancer and the veteran does not contend otherwise.  
Further, because there is no evidence or assertion that he 
veteran was diagnosed as having either cancer within one year 
of his discharge from active duty, presumptive service 
connection as a chronic disease is not warranted under 
38 C.F.R. § 3.309(a).  Although the veteran served in the 
Republic of Vietnam while on active duty, presumptive service 
connection is not available under 38 C.F.R. § 3.309(e) for 
either cancer.  In this regard, the Board notes that the 
Secretary recently reiterated that there is no positive 
association between exposure to herbicides and any other 
condition for which he has not specifically determined that a 
presumption of service connection is warranted.  See 72 Fed. 
Reg. 32395 (Jun. 12, 2007).  

As to direct service connection, the Board observes that 
there medical evidence that there is positive and negative 
with respect to these claims.  The Board is charged with the 
duty to assess the credibility and weight given to evidence.  
See Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997); 
Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  Indeed, in 
Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 2001), the 
United States Court of Appeals for the Federal Circuit 
(Federal Circuit), citing its decision in Madden, recognized 
that that Board had inherent fact-finding ability.  Id. at 
1076; see also 38 U.S.C.A. § 7104(a).  

When the Board is presented with conflicting medical 
evidence, it is free to favor some medical evidence over 
other medical evidence provided it offers an adequate basis 
for doing so.  Evans v. West, 12 Vet. App. 22, 30 (1998); 
Owens v. Brown, 7 Vet. App. 429, 433 (1995).  Further, both 
the Federal Circuit and the United States Court of Appeals 
for Veterans Claims (Court) have specifically rejected the 
"treating physician rule."  White v. Principi, 243 F.3d 
1378 (Fed. Cir. 2001); Guerrieri v. Brown, 4 Vet. App. 467 
(1993).  Instead, in offering guidance on the assessment of 
the probative value of medical opinion evidence, the Court 
has instructed that it should be based on the medical 
expert's personal examination of the patient, the physician's 
knowledge and skill in analyzing the data, and the medical 
opinion that the physician reaches.  Guerrieri v. Brown, 4 
Vet. App. at 470-71.  

In an October 1997 examination report, a VA physician opined 
that the veteran's testicular cancer was related to his in-
service Agent Orange exposure.  In a February 1998 addendum 
to that report, the examiner reiterated her impression that 
the veteran's testicular cancer was related to his in-service 
exposure to Agent Orange.  The physician, however, did not 
offer an explanation for this impression.

Also in support of the claim is the assessment of his 
treating physician, Dr. Dall, who as noted above in a March 
2006 report states that it is "possible" that the veteran's 
testicular and tongue cancer to his in-service Agent Orange 
exposure.

In December 2002, VA solicited an opinion as to whether, in 
light of the veteran's in-service back complaints, his 
testicular cancer, which was initially diagnosed in 1973, 
might have had its onset in service.  Based on his review of 
the veteran's medical records, the physician concluded that 
it was unlikely that the veteran's testicular cancer was 
related to the in-service back complaints.  In support, the 
physician observed that the veteran was discharged from 
active duty in 1968, and he cited the five-year period 
between the veteran's separation from service and the initial 
diagnosis of testicular cancer.  The physician explained that 
if the testicular cancer were related to the in-service 
complaints, the testicular cancer symptoms would have 
manifested earlier, and that the diagnosis would not have 
been made five years after his discharge.

In its role as finder of fact, the Board finds that the 
assessment offered by the December 2002 VA physician to be 
most probative as to the etiology of the veteran's testicular 
cancer.  The Board point out that the December 2002 VA 
physician was not only was he more certain in his impression, 
but while acknowledging that the possibility that the 
veteran's testicular cancer might be related service, 
explained why, given the particular facts in the veteran's 
case, that his testicular cancer was most likely unrelated to 
his period of active duty.  In doing so, the examiner cited 
the time period involved and the onset of the physical 
findings that led to the diagnosis.  By contrast, the October 
1997 VA physician, and Dr. Dall, in his March 2006 report, 
offered no rationale in support of their assessments.  
Moreover, Dr. Dall's statement that "it was possible" that 
the veteran's testicular cancer was related to service is too 
speculative to provide a degree of certainty required for 
medical nexus evidence.  See Martinak v. Nicholson, No. 05-
1195 (U.S. Vet. App. Aug. 23, 2007); Bloom v. West, 12 Vet. 
App. 185, 187 (1999) (speculative medical opinion is 
inadequate for rating purposes).  Further, this determination 
is consistent with the Secretary's recent conclusion, noted 
above, that studies show that there is no positive 
association between exposure to herbicides and any other 
condition for which he has not specifically determined that a 
presumption of service connection is warranted.  See 72 Fed. 
Reg. 32395 (Jun. 12, 2007).  As such, the Board finds that 
the preponderance of the evidence is against his claim of 
service connection for testicular cancer and thus service 
connection is not warranted.

With respect to his tongue cancer claim, the Board notes that 
the only medical evidence in support of the claim consists of 
the March 2006 assessment offered by Dr. Dall.  As explained 
above, that assessment is too speculative to constitute 
adequate medical nexus evidence.  Martinak; Bloom.  Further, 
since he was not diagnosed as having tongue cancer until 
2004, more than 35 after his discharge, and there is no 
competent evidence linking the condition to service, service 
connection may not be granted on either a direct or a 
presumptive basis.  Stefl.  In this regard, the Board 
reiterates the Secretary's determination that there is no 
positive association between exposure to herbicides and any 
other condition for which he has not specifically determined 
that a presumption of service connection is warranted.  See 
72 Fed. Reg. 32395 (Jun. 12, 2007).  As such, the 
preponderance of the evidence is against the veteran's claim 
of service connection for tongue cancer.

In reaching these determinations, the Board does not question 
the veteran's sincerity that he developed testicular and 
tongue cancer due to service, and specifically as a 
consequence of his in-service exposure to Agent Orange.  As a 
lay person, however, he is not competent to establish a 
medical diagnosis or show a medical etiology merely by his 
own assertions because such matters require medical 
expertise.  See 38 C.F.R. § 3.159(a)(1) (2007) (Competent 
medical evidence means evidence provided by a person who is 
qualified through education, training or experience to offer 
medical diagnoses, statements or opinions); see also Duenas 
v. Principi, 18 Vet. App. 512, 520 (2004); see also Espiritu 
v. Derwinski, 2 Vet. App. 492, 494-95 (1992).  Since the 
veteran is not professionally qualified to offer a diagnosis 
or suggest a possible medical etiology, the Board finds that 
the preponderance of the evidence is against the claims, and 
thus service connection must be denied.  


ORDER

Service connection for squamous cell non-small cell lung 
cancer is granted.

Service connection for testicular cancer is denied.

Service connection for tongue cancer is denied.



____________________________________________
J. A. MARKEY
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


